              Case 2:19-cv-00359-JAD-DJA Document 28 Filed 07/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Cristina Robertson                                           Case No.: 2:19-cv-00359-JAD-DJA

 4             Plaintiff

 5 v.                                                          Order Closing Case Under LR 41-1

 6 Cenegenics LLC

 7             Defendant

 8            The local rules of this court provide that “[a]ll civil actions that have been pending . . . for

 9 more than 270 days without any proceeding of record having been taken may, after notice, be

10 dismissed for want of prosecution by the court sua sponte . . . .” 1 The court filed an order on

11 September 29, 2020, advising plaintiff that no activity had occurred for 270 days and the case

12 would be dismissed under L.R. 41-1 unless action was taken by October 29, 2020. 2 The court’s

13 deadline has long since expired and more than 270 days have passed without any proceeding of

14 record having been taken in this case.

15            IT IS THEREFORE ORDERED that Cristina Robertson’s claims against Cenegenics

16 LLC are DISMISSED. The Clerk of Court is directed to CLOSE THIS CASE.

17                                                                  _______________________________
                                                                    U.S. District Judge Jennifer A. Dorsey
18                                                                                           July 23, 2021

19

20

21

22

23   1
         L.R. 41-1.
     2
         ECF No. 27.
